DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Amendment
	In response to amendment filed June 9, 2021, amended claims 21, 29, 32, 38-39; canceled claims 22-23, 25, 35-37; and new claims 41-46 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 26-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,924 to Asselin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,487,924 and requires identical essential structural limitations throughout the claims.
Claims 21, 24, 26-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,234,002 to Asselin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,234,002 and requires identical essential structural limitations throughout the claims,
Claims 21, 24, 26-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,657,817 to Asselin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 9,657,817 and requires identical essential structural limitations throughout the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,325,845 to Adair in view of U.S. Patent No. 8,827,879 to Sato et al.  
In regard to claim 21, Adair disclose a control mechanism for a medical device, comprising: a housing 40 having an interior and an exterior; a member 12 coupled to a distal portion of the housing; a first control member 48 positioned exterior to a proximal portion of the housing and rotatable about a first axis at a first location on the exterior of the housing to control movement of at least one portion of the member in a first plane; and a second control member 64 positioned exterior to the proximal portion of the housing and rotatable about a second axis at a second location on the exterior of the housing to control movement of at least one portion of the member in a second plane (See Figs. 1-4 and Col. 5, Line 20 - Col. 6, Line 67).   Adair discloses the use of knobs to control actuation of the elongate shaft thus is silent with respect to wherein the device comprises levers coupled to the spherical portion of the shaft. Sato et al. teach of an analogous endoscopic device comprising a lever 10 which controls actuation of the elongate shaft (see Fig. 1 and 3a and Col. 5, Lines 1-67). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the actuator (i.e. replace the thumbwheel with a lever) of Adair to comprise a lever surrounding the handle to provide an art equivalent actuating means if so desired by the user.
In regard to claim 27, Adair disclose a control mechanism for a medical device, wherein at least a portion of the proximal portion of the housing include an at least partially spherical end portion (See Figs. 1-4 and Col. 5, Line 20 - Col. 6, Line 67). 
In regard to claim 28, Adair, as modified by Sato et al., disclose a control mechanism for a medical device, wherein the first lever and the second lever are biased toward a neutral position in which the first lever and the second lever are orthogonally arranged. 
Allowable Subject Matter
Claims 38-46 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A terminal disclaimer has not been received at the time of completion of this action, thus the double patenting rejections stand.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
6/14/2021